PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ASHISH. et al.
Application No. 16/463,487
Filed: 23 May 2019
For: IN VITRO METHOD FOR DETECTING ACTIVE MYCOBACTERIUM TUBERCULOSIS USING HAIR SMALL ANGLE X-RAY SCATTERING PROFILE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the Supplement filed 28 September 2021, and the renewed petition under 37 CFR 1.137(a), filed 04 November 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid, as required by the Notice Requiring Inventor’s Oath or Declaration mailed 09 February 2021.  Accordingly, the date of abandonment of this application is 15 April 2021.  A Notice of Abandonment was mailed 24 May 2021.

The petition satisfies the requirement of 37 CFR 1.137(a) in that petitioner has supplied; 

 (1) the reply in the form of the properly signed declaration, a correction of inventorship or inventor’s name under 37 CFR 1.48 and an updated Application Data Sheet (ADS); 
(2) the petition fee of $2100; and
(3)  a statement of unintentional delay. 

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  However, in accordance with 37 CFR 1.34 (a), the signature of Michael C. Greenbaum, appearing on the petition shall constitute a representation to the Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

A review of the record indicates the request under 37 CFR 1.48 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt and Notice of Acceptance of Request under 37 CFR 1.48(f) were mailed on 16 November 2021, it was mailed prematurely.  With the filing of the instant petition under 37 CFR 1.137 filed on  04 November 2021, the petition under 37 CFR 1.48 filed on 14 May 2021, became grantable and is accepted nunc pro tunc.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.  

The petition to withdraw from issue under 37 CFR 1.313 and RCE are being referred to the Deciding Official for further processing.


/Diane C. Goodwyn /
Diane C. Goodwyn
Paralegal Specialist, OPET